Citation Nr: 0032488	
Decision Date: 12/13/00    Archive Date: 12/20/00

DOCKET NO.  97-26 536A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for cystic acne, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for disfigurement 
from cystic acne, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for recurrent 
right ankle sprains, currently evaluated as 20 percent 
disabling.

4.  Entitlement to service connection for a right shoulder 
contusion secondary to recurrent right ankle sprains.

5.  Entitlement to service connection for residuals of right 
knee injury secondary to recurrent right ankle sprains.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The veteran has presented claims of entitlement to service 
connection for chloracne, a left elbow disorder secondary to 
a right shoulder disorder, and entitlement to a temporary 
total convalescence rating under 38 C.F.R. § 4.30 (2000) due 
to right shoulder and left elbow disorders.  These issues, 
however, are not currently developed or certified for 
appellate review.  Accordingly, these matters are referred to 
the RO for appropriate consideration.  



FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, cystic 
acne is characterized by constant exudation and itching, and 
extensive lesions.

2.  The veteran's disfigurement from cystic acne is not 
severe.

3.  The veteran's right ankle disorder is not manifested by 
ankylosis.

4.  The veteran's right shoulder contusion is due to or the 
proximate result of his right ankle disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for cystic acne 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.118, Diagnostic Code 7806 (2000); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for disfigurement from cystic acne have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7800 (2000); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

3.  The criteria for an evaluation in excess of 20 percent 
for recurrent ankle sprains have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.40, 4.59, 4.71a, 
Diagnostic Code 5284 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

4.  The veteran's right shoulder contusion is proximately due 
to or the result of his service connected recurrent right 
ankle sprains.  38 U.S.C.A. §§ 1110 (West 1991); 38 C.F.R. § 
3.310 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

A.  Acne and Disfigurement

By rating decision dated in September 1970 the veteran was 
granted service connection and a 10 percent evaluation for 
cystic acne.  The condition was rated by analogy to 
Diagnostic Code 7806.  38 C.F.R. § 4.20 (2000).

Subsequent medical documentation included in the claims file 
indicates that the diagnosis of cystic acne remained 
established.  In June 1994, Gregory G. Messenger, M.D., a 
dermatologist, noted that veteran had a "severe" and 
"extensive" case of cystic acne.  Dr. Messenger devised a 
treatment plan that included antibiotics.  Later in June 
1994, Dr. Messenger treated the veteran's acne lesions with 
steroid injections.  Accutane therapy was considered but not 
begun.  

In an October 1996 letter G. Amin Isaacs, M.D., an internist, 
said he had been treating the veteran since 1990, and that 
the appellant had cystic acne vulgaris.  Dr. Isaacs noted 
that the veteran was receiving regular treatment for his acne 
at a  VA Medical Center (VAMC).

VA outpatient treatment records document a diagnosis in 
January 1996 of cystic acne with comedones.  At that time the 
veteran's acne was being treated with tetracycline and a 
topical solution of benzoyl peroxide.  It was indicated that 
the tetracycline was to be taken only when the lesions became 
inflamed.  An August 1996 note reflects that the veteran's 
skin was not responding well to the benzoyl peroxide and 
tetracycline.  In January 1997, the records reflect, the 
veteran was seen for an infected acne lesion, which was 
infiltrated, drained and incised.

A VA examination of the veteran's skin condition was 
conducted in March 1997.  The veteran related that his acne 
would worsen whenever he stopped using his medications.  The 
veteran told the examiner that he experienced occasional 
facial itching, burning, and irritation accompanying the 
development of new lesions.  Physical examination disclosed 
an inflamed lesion on the left shoulder blade, a small 
pustular lesion of the chest, and an old lesion at the right 
lower jaw.  Multiple comedones on the veteran's back were 
reported.  Color slides were taken and they accompany the 
examination report.  The examiner characterized the veteran's 
scarring as mild to moderate.  The examiner's diagnosis was 
cystic acne.  This diagnosis was confirmed on the day of the 
examination by a senior physician at the VAMC dermatology 
clinic.

In July 1997, the veteran was treated for hidradenitis 
suppurativa, a nonservice connected disorder, of the left 
axilla.  A history of cystic acne was noted at that time.

In a September 1997 letter from A. L. Messenger, M.D., who is 
a dermatologist, stated that he had examined the veteran in 
July 1997 and observed "extremely severe" acne conglobata 
on his face and, to a lesser extent, torso with marked 
associated scarring.  Dr. Messenger said that the veteran had 
multiple small sebaceous cysts on his upper back, a large 
sebaceous cyst involving the lower back, and numerous 
comedones involving the face.  He indicated that Accutane 
therapy was being considered, as was the risk of side effects 
therefrom.  Dr. Messenger related that the veteran had been 
removed from work recently for 24 hours because of the pain 
that his acne cysts were causing him.  The impression set 
forth in Dr. Messenger's letter was of acne conglobata with 
subsequent scarring and steatocystoma multiplex.

At a hearing held at the RO in December 1997, the veteran 
testified about his acne.  He said that it was all over his 
body and that it would crust and peel.  He related that he 
was embarrassed about the appearance of his skin and 
therefore often uncomfortable around other people.  He noted 
that he refrained from swimming and other activities that 
would increase the exposure of his condition.

A December 1997 letter from A. L. Messenger, M.D., explained 
that the veteran had an extremely severe case of rosacea in 
addition to the diagnosed acne conglobata and steatocystoma 
multiplex.  Dr. Messenger stated that the veteran had 
developed large cysts that were not only cosmetically 
repugnant but also tender and painful.  He indicated that he 
would expect the veteran to find his acne condition 
practically intolerable when he would work and perspire.  Dr. 
Messenger indicated that he had been prescribing medication 
for the acne, and that when the dosage was reduced for a time 
the acne flared up again.  He related that the veteran had 
been placed on a low-fat, low-cholesterol diet as part of the 
effort to control his acne.  A letter from Dr. Gregory 
Messenger also dated in December 1997 said that the veteran's 
medications were cyclobenzaprine, propoxyphene, Norflex, and 
Naprosyn.  He commented that when the veteran was seen by Dr. 
A. L. Messenger in September 1997, he was having a flare-up 
of his cystic acne.  As Dr. A. L. Messenger had in the 
pertinent treatment note, he related that during this flare-
up, the veteran had been removed from work for 24 hours 
because of pain from his acne cysts.

Color photographs of the veteran's face were received and 
incorporated into the claims file in December 1997.

With the substantive appeal of the May 1997 rating action 
that he filed in September 1997, the veteran raised the issue 
of entitlement to a separate evaluation for scars and other 
disfigurement associated with his acne.  In a supplemental 
statement of the case issued in September 1998, an additional 
10 percent evaluation was assigned on account of scarring and 
disfigurement.  This separate evaluation of the acne 
condition was made effective October 30, 1996.

The veteran testified about his acne condition at a hearing 
conducted before the undersigned Member of the Board in 
August 1999.  He said that he was not seeing a physician 
currently for the condition and indicated that he and his 
wife had been left to understand by the Ann Arbor VAMC that 
there would be no appreciable improvement in the condition.  
He gave a history of flare-ups and infection, sometimes with 
open sores, and suggested how difficult it would be to bring 
his condition under control during such episodes.  He talked 
about the restrictions he experienced when he had a flare-up 
of the infected acne; he said that he could not take hot 
showers or go out in the sun.  Indeed, he emphasized that 
normally his condition made it inadvisable for him to go out 
in the sun.  He revealed that he was disturbed by the 
appearance of his skin, including his facial redness, and had 
been exploring with his physicians the possibility of a 
referral for cosmetic laser surgery.  He said that he was 
depressed by the appearance of his skin and would sometimes 
have to endure remarks from others about it.  He said that 
his condition was present throughout the year but was perhaps 
worse during the summer.

B. Right Ankle

In September 1970 the veteran was granted service connection 
for chronic right ankle sprain with a noncompensable 
evaluation.  The condition was initially rated under 
Diagnostic Code 5284.  

VA outpatient treatment records show that the veteran 
received an orthopedic evaluation for his right ankle in 
February 1996.  The ankle displayed full range of motion.  
The impression was right ankle instability and weakness.  A 
physical therapy evaluation conducted at the same time also 
noted that the right ankle, although exhibiting normal range 
of motion, was painful and unstable.  Muscle strength was 
assessed as 2+/5.  A defective gait was noted:  when the 
veteran walked without a brace, his right ankle was observed 
to rotate externally.  Likewise, an April 1996 visit resulted 
in a diagnosis for the right ankle of instability and 
weakness, as well as pain.  These symptoms were ascribed to a 
strained talo-tibial ligament.  X-rays revealed no 
degenerative changes but a "very tiny" spur was seen at the 
anterior margin of the talonavicular joint on the distal 
talus.  Range of motion in the ankle was full. 

The veteran filed his current claim for an increased 
evaluation of his recurrent right ankle sprains in June 1996.

John C. Putz, M.D., examined the veteran in June 1996.  The 
appellant reported that his right ankle was painful with use, 
and other times it would give way.  He said that an ankle 
brace that he received from VA had not helped.  X-rays of the 
right ankle taken for the consultation revealed no arthritis, 
old fractures, or other significant abnormality.  Dr. Putz 
observed during physical examination that the right ankle 
displayed a full range of motion with slight laxity to 
inversion, but no laxity to eversion.  The impression was a 
painful right ankle with some lateral instability.  Dr. Putz 
noted that surgery could be performed but any procedure would 
not alleviate the pain.

A VA August 1996 treatment note reflected a finding of an 
unstable right ankle with peroneal tendonitis. 

By the November 1996 rating action that the veteran now 
appeals, the evaluation of his right ankle disorder 
(residuals of right ankle sprain) was increased to 10 percent 
effective June 10, 1996.  The decision cited Dr. Putz's 
report but not the outpatient records from the Ann Arbor, 
Michigan VAMC, which the claims file indicates were received 
in December 1997 and June 1998.

A VA clinical record prepared in January 1997 reflects that 
the veteran complained of right ankle pain and instability, 
and that the brace given him by VA was not helping.

A treatment note prepared by Mark D. Russell, D.O. in July 
1997 observed that the veteran had longstanding problems with 
his right ankle, admitting to episodes that appeared to be 
recurrent sprains, and now was complaining of right ankle 
pain.  X-rays were negative.  Examination of the right ankle 
disclosed laxity of the lateral collateral ligaments.

In October 1997, the veteran was seen at a VA medical center 
for right ankle pain.  He stated that the brace he had been 
wearing was not helping.  He reported having fallen several 
times, particularly when walking on uneven surfaces outdoors.  
Physical examination of the right ankle revealed 4+/5 muscle 
strength with dorsiflexion and plantar flexion each.  Foot 
mobility was normal.  Sensation was grossly intact, and no 
significant ligamentous instability was evident.  Likewise no 
significant pronation or supination deformities were evident.  
The impression was possible peroneal nerve injury, with right 
ankle instability due to weak ankle dorsiflexors and, 
possibly, weak plantar flexors.  A custom-fitted ankle brace 
with a dorsiflexion assist was recommended.  

At a hearing held at the RO in December 1997, the veteran 
testified about his right ankle symptoms.  He said that his 
right ankle regularly gave way, and that the ankle was 
painful and "arthritic."  He recounted that he tended to 
favor his left leg, and had been wearing an ankle brace since 
approximately 1994.  He described a "tingling" that he 
sometimes experienced in his right leg and related that his 
physicians had raised the possibility that he had nerve 
damage.

Subsequently in December 1997, the veteran underwent a VA 
examination and he complained that his right ankle was 
unstable, causing particular difficulty negotiating uneven 
ground.  He reported that he always had discomfort in the 
ankle.  He indicated that his job on the assembly line at an 
automobile plant caused him to be on his feet much of the day 
and that often at the end of the day, he would be limping.  
The examiner noted that the appellant wore an "air brace."  
Physical examination revealed that the appellant limped 
slightly during the examination.  There was mild tenderness 
over the right ankle area was noted with palpation.  Range of 
motion studies revealed 20 degrees of dorsiflexion, 
inversion, and eversion, and 40 degrees of plantar flexion.  
X-rays disclosed no osseous or articular abnormalities, 
fractures, or dislocations.  While the veteran indicated that 
he experienced altered sensation in the right ankle and foot, 
the examiner found no neurological disorder.  The ankle 
reflex was 2+.  There was a slight increase in sensation over 
the dorsum of the forefoot, with a slight decrease to light 
touch sensation over the anterior ankle crease.  The examiner 
commented that the appellant's symptoms did not correspond 
with the pattern produced by a root or peripheral nerve 
injury and that in general, ankle sprains did not result in 
neurological damage.  While motor strength testing was less 
than half of normal, the examiner noted that this test was an 
"effort dependent" study.  The diagnosis was recurrent 
right ankle sprains.

Documentation included in the claims file reflected that in 
January 1998, the veteran received from VA the custom-made 
brace for his right ankle with a dorsiflexion assist.

A VA examination focusing on the veteran's right ankle was 
conducted in August 1998.  The veteran reported to the 
examiner that the previous month, he fell off a ladder while 
descending it.  He said that the fall was precipitated by an 
attack of sharp pain in his right ankle.  The veteran 
indicated that he wore his ankle brace regularly.  
Examination of the right ankle disclosed a slight swelling of 
the joint in comparison with the left.  Active range of 
motion was to 10 degrees of dorsiflexion, and to 30 degrees 
of plantar flexion, after which motion was impeded by pain.  
Also shown on active motion were 20 degrees of inversion (or 
30 degrees with pain after 20) and 15 degrees of eversion.  
Passive range of motion consisted of 10 degrees of 
dorsiflexion, after which point motion was impeded by pain.  
(Plantar flexion on passive motion was not indicated clearly 
in the examination report.)  The veteran was unable to 
sustain dorsiflexion or inversion of his right ankle against 
resistance applied by the examiner.  He sustained plantar 
flexion against resistance to 20 degrees and eversion to 10 
degrees.  He could not hold dorsiflexion for more than 40 
seconds, plantar flexion for more than 30 seconds, or 
inversion for more than 38 seconds without experiencing pain.  
He could maintain eversion for about two minutes before 
experiencing pain.  The examination resulted in a diagnosis 
of recurrent right ankle sprains.  Pain was judged to be the 
major functional impairment of the right ankle.

A rating decision in September 1998 increased the evaluation 
assigned to the recurrent right ankle sprains to 20 percent.

The veteran testified about his right ankle at a hearing 
conducted before the undersigned Member of the Board in 
August 1999.  He said that his right ankle was unstable and 
weak.  He related that he experienced "foot-drop" and was 
unable to step straight with his right foot, which he said 
pointed outward.  He testified that he had been trying 
physical therapy for years.  He said that he was taking 
medication for pain in his right ankle (as well as in his 
right shoulder and knee).  He indicated that in addition to 
wearing a brace on his right ankle, he used a cane and a 
special shoe and stocking.  He recounted that when not 
wearing his brace, he could rotate his ankle, could move it 
upward, and could move it downward to a lesser degree, but 
with pain.  He indicated that he had not lost significant 
time from his job at the automobile factory on account of his 
ankle disorder.

C.  Right Shoulder

Private medical records document that the veteran sustained a 
contusion of his right shoulder in October 1994 while at work 
and was treated immediately thereafter at the medical 
facility maintained by the automobile factory that employed 
him.  The record of this treatment attributes to the veteran 
the account of having "[s]tepped into a hole" outdoors and 
fallen, hitting the shoulder on the pavement.  Pain in the 
clavicle area was noted.  The diagnosis was that the 
appellant had suffered a right shoulder contusion.  Treatment 
continued through November 1994.
 
Records from the Tri-County Rehab Institute, Inc. covering 
the period November 1996-June 1997 (and received into the 
claims file in March 1998) show that the veteran was 
receiving regular physical therapy for his right shoulder.

Records pertaining to the veteran's right shoulder were 
received from Dr. Russell.  They indicate that in February 
1997 he reported falling and hitting his shoulder on the 
pavement at work in October 1994 after he turning his right 
ankle.  In a February 1997 letter to the veteran's employer 
Dr. Russell's impression was that the appellant had a severe 
acromioclavicular arthrosis of the right shoulder.  He stated 
that x-rays of the shoulder had disclosed rather severe 
osteoarthritis and hypertrophy of the distal end of the 
clavicle.  He reported that the clavicle was now impinging on 
the shoulder with forward flexion.  Dr. Russell attributed 
the right shoulder condition to the October 1994 fall.  
Surgery was performed in March 1997.  The post-operative 
diagnoses were acromioclavicular arthrosis, and impingement 
syndrome of the right shoulder 

An Employer's Basic Report of Injury to the Michigan 
Department of Worker's Compensation dated in May 1997 states 
that the veteran injured his right shoulder when he "stepped 
into a hole and fell."

In a June 1997 letter, Dr. Russell sought to "clarify" the 
veteran's right shoulder injury.  He said that when the 
veteran first became a patient in February 1997, he related 
that he had injured his right shoulder in October 1994 when 
he fell on it after turning his ankle in a cement hole.

The current claim, for service connection for a right 
shoulder disability as secondary to the veteran's service-
connected right ankle disorder, was presented in June 1997. 

A December 1997 record prepared by Dr. Russell shows that the 
veteran was having chronic pain and had developed a spur over 
the distal end of his clavicle superiorly.  The diagnosis was 
impingement syndrome, and the veteran was advised that his 
treatment options were injections for pain or surgical 
resection of the spur.  It was indicated in the note that Dr. 
Russell was recommending permanent work restrictions for the 
veteran because any type of activity that brought his arm 
across his shoulder would produce pain.  Dr. Russell proposed 
restrictions consisting of limited overhead use of the right 
arm and limited shoveling.

At the hearing held at the RO in December 1997, the veteran 
testified about his right shoulder.  He gave an account of 
how he injured his right shoulder in October 1994.  He said 
that he was walking on a rough cement pavement outside his 
plant when he came upon a small hole or other irregularity 
where the cement was broken up, turned his right ankle, and 
fell on his right shoulder.  In answer to a question posed by 
his representative, he pointed out that he had fallen before 
when his right ankle gave way and that in his experience, it 
was the unreliable ankle and not the hole in the ground that 
was responsible for his falling in October 1994.   

In a January 1998 letter addressed to the RO, Dr. Russell 
stated that his medical findings concerning the right 
shoulder were consistent with possibility that the veteran 
fell on the shoulder in October 1994, particularly because 
the veteran represented that he had not injured his right 
shoulder previously.  Dr. Russell pointed out in the letter 
that the veteran had reported having fallen in consequence of 
his right ankle condition.

The veteran testified about his right shoulder again at the 
hearing conducted before the undersigned Member of the Board 
in August 1999.  Both he and his spouse, who also testified, 
confirmed that he had not injured his right shoulder prior to 
October 1994.  He testified that the October 1994 injury 
occurred at work when he was walking across uneven pavement 
in an area outside the plant across which he walked several 
times each day.  He said that he fell because his right ankle 
gave way.  He indicated that he was not sure whether his 
right ankle failed him in this way because he encountered a 
hole or recession in the pavement.  He said that when he 
fell, he hit his right shoulder directly on the pavement.

II.  Analysis 

Claims for Increased Ratings

The veteran seeks increased evaluations of his right ankle 
and his acne conditions alleging that these disorders are 
more severe than contemplated by the evaluations currently 
assigned.  

In general, disability evaluations are assigned by applying a 
schedule of ratings, which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  VA regulations require that, 
in evaluations of a given disability, that disability be 
viewed in relation to its whole recorded history.  See 38 
C.F.R. §§ 4.1, 4.2 (2000).  When there is a question as to 
which of two ratings should be assigned to a disability, the 
higher rating must be assigned if the disability pictured by 
the record more closely approximates the criteria required by 
that rating.  38 C.F.R. § 4.7 (2000).  All VA regulations 
which the face of the record indicates are potentially 
relevant to the claim for increased evaluation will be 
considered by the Board, whether explicitly raised in the 
record or not, unless their consideration would be arbitrary, 
capricious, or contrary to law.  Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).  Thus, a claim for 
an increased evaluation of disability will be granted unless 
a preponderance of the evidence of record is against the 
claim.  38 U.S.C.A. § 5107(b).

The Board notes that the veteran is presumed to be seeking 
the maximum benefit allowed by law and regulation for each of 
his disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).  
Although the combined evaluation of his acne and the 
evaluation of his right ankle disorder both were increased 
after the claims were in appellate status, the veteran has 
not been granted the maximum evaluation potentially available 
to him for either disabling condition under all relevant 
Diagnostic Codes.  Therefore, his claims for increased 
evaluations remain in controversy.  Id.

A.  Acne and Disfigurement

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestations under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
However, separate disability ratings are required when 
different functional impairments are encountered, even when 
associated with the same underlying condition.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

In accordance with this principle, the veteran's acne 
disorder has a combined rating of 20 percent.  This rating is 
comprised of a 10 percent evaluation under Diagnostic Code 
7806, which concerns eczema, and a 10 percent evaluation 
under Diagnostic Code 7800, which concerns disfiguring scars 
of the head, face, or neck.  The issue is whether the veteran 
is entitled to a higher rating for either or both components 
of his acne disorder.

The veteran's acne is rated by analogy as eczema under 
Diagnostic Code 7806.  Under this diagnostic code, a rating 
of 10 percent is afforded for exfoliation, exudation, or 
itching, if involving an exposed surface or extensive area.  
A 30 percent evaluation is assigned for constant exudation or 
itching, extensive lesions, or marked disfigurement, and a 50 
percent evaluation is assigned for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or for exceptionally repugnant conditions.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical evidence of record in this matter indicates that 
the veteran has skin lesions which are characterized by his 
physicians as extensive and severe.  As part of his acne 
disorder he experiences ongoing infections and skin break 
downs, as well as pain from his lesions during flare-ups, in 
a manner analogous to constant exudation and itching.  He has 
endured actual itching of his skin as well.  Because skin 
condition experienced by the veteran appears to involve 
recurrent, almost constant, symptoms and flare-ups in 
addition to covering an extensive surface of the body, it 
merits a rating greater than 10 percent.  Hence, the skin 
condition meets the criteria for a 30 percent evaluation 
under Diagnostic Code 7806.  

The skin disorder, however, does not cause ulceration, nor 
does it involve the nervous system or cause nervous 
manifestations.  Such additional features are necessary for a 
50 percent rating under this diagnostic code.  Thus, an 
evaluation in excess of 30 percent is not in order.

Diagnostic Codes 7807-7819 pertain to other disorders of the 
skin.  See 38 C.F.R. § 4.118, Diagnostic Codes 7807-7819 
(2000).  Diagnostic Code 7819 provides that unless otherwise 
indicated in the rating schedule, other disorders of the skin 
are to be rated as eczema.  The RO did not explicitly 
consider or discuss in its rating action these additional 
Diagnostic Codes.  However, the Board finds that the veteran 
will not be prejudiced by its considering these additional 
Diagnostic Codes on this appeal, because, except for 
Diagnostic Code 7811, ratings under them are based on the 
same sets of symptoms as are ratings under the Diagnostic 
Code concerning eczema.  Thus, an evaluation in excess of the 
30 percent rating granted herein under Diagnostic Code 7806 
is not available to the veteran under these additional 
provisions.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1995).  As there is no showing that the veteran has 
tuberculosis luposa, consideration of his skin disability 
under Diagnostic Code 7811 is not in order. See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7811. 

The veteran's disfigurement is rated under diagnostic Code 
7800.  Under this diagnostic code, a 10 percent evaluation is 
provided for scars that are moderately disfiguring.  A 30 
percent evaluation is to be assigned for scars that are 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  A 50 percent 
evaluation is in order when there is complete scarring or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800.

The Board does not find that the clinical evidence shows that 
the veteran's acne scars are more than moderately 
disfiguring.  The report of the VA examination conducted in 
March 1997 assessed the acne scarring on the veteran's face 
and upper back mild to moderate.  While taking note of the 
assertions of the veteran that he is embarrassed by the 
appearance of his skin, the Board does not find that the 
slides and photographs included with the other evidence show 
the severely disfiguring condition required for a 30 percent 
rating.  Therefore, the 10 percent evaluation of the scars 
assigned in September 1998 will be continued.

B.  Right Ankle

The 20 percent evaluation of the veteran's recurrent right 
ankle sprains assigned by the September 1998 rating decision 
arises under Diagnostic Code 5271.  This diagnostic code 
concerns limitation of motion of the ankle.  It provides for 
a 10 percent evaluation for moderate limitation of motion and 
a 20 percent evaluation for a marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  Thus, the veteran 
has received the highest possible rating under this 
diagnostic code, one for "marked" limitation of motion.  
The issue is whether his right ankle disorder warrants a 
higher evaluation under another diagnostic code.  See AB; 
Schafrath.  

The Board notes that of the diagnostic codes in the schedule 
of ratings that apply to the ankle specifically, only 
Diagnostic Code 5270 authorizes an evaluation in excess of 20 
percent.  The maximum evaluation authorized thereunder is 40 
percent. See 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
However, that diagnostic code concerns ankylosis of the 
ankle, and here, there is no evidence that the veteran's 
right ankle is ankylosed to any degree.  Therefore, this 
provision is not for application, and an increased evaluation 
is not in order.

As noted above, the veteran's right ankle disability was 
rated initially as a foot injury under Diagnostic Code 5284.  
The use of that code, however, is only appropriate for foot 
disorders.  The appellant is only service connected for an 
ankle disorder.  Hence, the use of Diagnostic Code 5284 would 
be grossly inappropriate.

With respect to the assignment of a higher rating on an 
extraschedular basis the Board finds that the evidence of 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1) (2000).  In this regard, while the veteran has 
difficulties due to his right ankle disorder, the record does 
not reveal that this disorder has resulted in a marked 
interference with his employment beyond that contemplated in 
the Diagnostic Code.  Moreover, the disorder has never 
necessitated frequent periods of hospitalization.  In the 
absence of objective evidence of a marked interference with 
employment, or other unusual factors, the Board finds that 
criteria for the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, the Board considered the decision in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  In this regard, the Board 
first notes that it must be recalled that the disability 
rating itself is recognition that industrial capabilities are 
impaired.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Moreover, the Board finds that an increased 
evaluation under the provisions of 38 C.F.R. §§ 4.40 and 
4.59, would necessitate disuse atrophy and incoordination on 
use, and in this respect, the clinical evidence does not 
support either finding.  As such, these regulations do not 
provide a basis for an increased evaluation.

Secondary Service Connection

Direct service connection may be accorded a current 
disability when the evidence shows affirmatively that the 
disability resulted from injury or disease incurred in or 
aggravated by active service.  38 C.F.R. § 3.303(a).  In 
addition, secondary service connection may be accorded to a 
current disability that is proximately due to or the result 
of a service-connected disease or injury.  When service 
connection is thus established, the secondary condition shall 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310.

A claim of entitlement to service connection will be granted 
unless a preponderance of the evidence of record is against 
it.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  
Furthermore, as to each question to be decided in connection 
with the claim, the claimant must be given the benefit of any 
reasonable doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2000).  

Here there is no question that the veteran has a right 
shoulder disorder due to trauma produced by a fall.  The 
Board accepts as credible the veteran's account of having 
fallen and hitting his shoulder on the pavement in October 
1994 and notes that the record contains no evidence to the 
contrary or evidence that he injured his right shoulder prior 
to that time.  A proximate cause is one in which there is a 
natural, continuous sequence, unbroken by any intervening 
cause, leading to the specific result and without which that 
result would not have occurred.  See Forshey v. West, 12 Vet. 
App. 71, 73-74 (1998).  The Board therefore finds that an 
unstable right ankle led to the fall which in turn 
proximately caused a right shoulder contusion.  As such, 
secondary service connection is granted.


ORDER

A 30 percent evaluation for cystic acne is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Increased evaluations for disfigurement from cystic acne, and 
for  recurrent right ankle sprains is denied.

Service connection for a right shoulder contusion is granted.


REMAND

With respect to the claim of entitlement to service 
connection for a right knee disorder, the Board observes that 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

